 

Exhibit 10.1

 

AMENDMENT NO. 2

 

to

 

EMPLOYMENT AGREEMENT

dated June 23, 2014

 

by and between

AXIS Specialty U.S. Services, Inc. (the “Company”)

and

Peter W. Wilson (the “Executive”)

 

Dated September 19, 2019

 

WHEREAS, the Company and the Executive entered into an employment agreement
dated as of June 23, 2014 and subsequently amended by Amendment No. 1 dated
September 21, 2016 (the “Agreement”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited (“Holdings”), the Company and the Executive have determined
that it is in the best interests of the Company, AXIS Capital Holdings Limited
and its shareholders to extend the term of service thereof and address certain
payments in connection with a Change in Control subject to Section 280G of the
Internal Revenue Code;

 

NOW, THEREFORE, the Agreement is hereby amended, effective as of the
aforementioned date, as follows:

 

1.Section 3(a) of the Agreement (Term of Employment) is hereby amended to
replace the reference to “December 31, 2019” in the second line thereof with
“December 31, 2022”.

 

2.Section 3(a)(iv) of the Agreement (Without Cause) is hereby amended to: (i)
delete the reference to “December 31, 2019” in the fifth line thereof and
replace such reference with “December 31, 2022”; and (ii) delete the last
sentence thereof.

 

3.Section 4 of the Agreement (Severance Payments and Other Benefits Following
Termination of Employment) is hereby amended to: (i) include a new subsection
“(h)” as follows:

 

“(h)Notwithstanding the foregoing Sections 4(e) and 4(g), if any amount or
benefit to be paid or provided to you under either Section 4(e) or 4(g) or under
any other agreement with or plan or program of the Company following a Change in
Control, as defined in Section 3(a)(vii) (1 – 4) hereof, would be an "Excess
Parachute Payment," within the meaning of Section 280G of the Internal Revenue
Code, but for the application of this sentence, then the payments and benefits
to be paid or provided will either be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment, or paid in
full, whichever of the foregoing approaches will, after taking into account the
applicable federal, state and local income and employment taxes and the possible
Section 280G excise tax (and any equivalent state of local excise taxes), result
in your receipt, on an after-tax basis, of the greatest amount of payments and
benefits. To the extent any payment or benefit needs to be reduced pursuant to
the preceding sentence, reductions shall come from taxable amounts before
non-taxable amounts and beginning with the payments otherwise scheduled to occur
soonest. You agree to cooperate fully with the Company to determine the benefits
applicable under this provision.”

 

; and (ii) rename existing Sections 4(h) and 4(i) as new Sections 4(i) and 4(j),
respectively.

 

4.Except as set forth herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

  

[Signatures on Following Page]


 



1

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 as of the
date first above written.

 

  AXIS SPECIALTY U.S. SERVICES, INC.           By:   /s/ Noreen McMullan    
Name:  Noreen McMullan     Title: Executive Vice President  

 

 

Accepted and Agreed:

 

 

/s/ Peter W. Wilson  

Peter W. Wilson

 



2

 